DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 February 2022  has been entered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Amendment and Arguments
Applicant’s amendment overcomes the objection to claims 5 and 14. The objection has been withdrawn.
Applicant’s amendment does not distinguish from  Davidson  in view of Medvedev.
Applicant’s arguments in light of the amendment have been fully considered but are not persuasive. 
 Applicant argues that Davidson requires a mutual solvent precursor and  fails to teach the limitation of “essentially free of mutual solvent”.  The examiner disagrees.  As acknowledged by Applicant,  Davidson teaches the presence of a mutual solvent precursor  which can also be defined as a coupling agent ([0004] and [0017]).   It is further noted that instant disclosure does not  clearly define a mutual solvent.  Davidson  teaches mutual solvent precursor or coupling agent, which is different from a mutual solvent.  Thus Davidson  meets limitation of essentially free of mutual solvents.   The rejection over Davidson  in view of Medvedev stands.
Additionally, previously withdrawn rejection over Carbajal in view of Medvedev  is restated in light of Applicant’s amendment to remove the limitation of “essentially free of surfactant”. 

Claim Rejections - 35 USC § 103
Claims 1, 5-8, 10-17, 21, 23 and 25-29 stand  rejected under 35 U.S.C. 103 as being unpatentable over Davidson in view of Medvedev as evidenced by Rimassa.
 Regarding claims 1, 5, 7, 13-15 and 29, Davidson teaches a method comprises  contacting an oil-wet filter cake/oil-wet solid in a wellbore with a treatment fluid comprising an aqueous fluid and an acid precursor ([0010]-[0011]),   and degrading the filter cake by the acidic species released from the acid precursor through hydrolysis ([0033] and [0036]), wherein  the treatment fluid does not contain viscosifiers ([0009] and Table 1). 
Davidson teaches that the acid generating component includes esters of organic acid such as formate esters  and lactate esters ([0022]), which meets the claimed acid precursor,  and the hydrolysis of the acid precursor  may be delayed by including a rate adjusting material including a pH raising material such as ethanolamine ([0028], [0029] and [0032]), which can slow down the generation of acidic species at the time of placement of the breaker fluid (e.g., pumping) ([0033]). 
Davidson does not expressly discloses triethanolamine as the pH raising agent. 
Medvedev teaches that triethanolamine can be used as a pH control agent for an acid-generating breaker to neutralize any acid generated during the injection ([0061]). 
At the time the invention was made it would have been obvious for a person of ordinary skill in the art to include the triethanolamine of Medvedev, thus the claimed KB value,  in the method and treatment fluid of Davidson. The rationale to do so would have been the motivation provided by the teachings of Medvedev that to do so would predictably provide pH sufficient to slow down the generation of acidic species during the injection of the  breaker fluid([0061]), which is desirable by prima facie obviousness to use a known material based on its suitability for its intended use, in the instant case, a pH raising material.  See MPEP 2144.06(II) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair & Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc v Ag-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988).
Further, Davidson is silent on the presence of a mutual solvent but a precursor or a coupling agent ([0017]), which meets the essentially free of mutual solvent.
 Regarding claims 6 and 26, it is well known that  the major component of filtercake  comprises polymers and carbonate bridging agent  as evidenced by Rimassa ([0003] and [0009]).
Regarding claims 8 and 23 , Davidson teaches  the treatment fluid may comprise Na2CO3 ([0029]).
Regarding claims 10 and 16, Davison teaches the rate adjusting material is present in an amount of 0.1% or above  (claim 17), which  encompasses the claimed amount. 
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the pH raising rate adjusting material  at the instantly claimed range since it has been held that in the case where the claimed ranges “overlap or lie inside range disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.I.
Further, it is noted that a person of ordinary skill in the art would have been motivated to adjust the amount of triethanol amine   in order to obtain a workable product that can neutralize treatment fluid prior to injection.  
In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F2d 1403, 160 USPQ 809 (CCPA 1969).
Regarding claims 11, 25 and 27-28, Davidson teaches that the aqueous fluid may comprise a brine  such as NaCl, NaBr brine  and the brine is  present in an  amount of from 40 to 90 wt.%([0027]),  which overlaps with the claimed amount. 
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the brine/aqueous fluid  at the instantly claimed range since it has been held that in the case where the claimed ranges “overlap or lie inside range disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.I.
Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See MPEP 2144.05, In re Boesch, 617 F2d 272, 205 USPQ 215 (CCPA 1980); In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F2d 1403, 160 USPQ 809 (CCPA 1969).
  Regarding claims 12 and 17, Davidson the acid precursor is present in an amount of 10-25 vol.% ([0025]), which meets the claimed amount. 
Regarding claim 21,  Davidson teaches that the filtercake  cleaning action may be delayed  for equal to or greater than about 24 hours ([0033]). 

Claims 1, 5-8, 10-17, 21, 23 and 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over US Carbajal in view of Medvedev as evidenced by Rimassa.

Carbajal teaches that the acid generating component includes esters of organic acid such as formate esters ([0033]), and hydrolysis of the acid-generating component may be delayed ([0032]-[0035]). 	
Carbajal further teaches that the surfactant wash treatment fluid may further comprise pH adjusting agents/buffers ([0028]).
Carbajal does not expressly discloses triethanolamine in the treatment  fluid. 
Medvedev teaches that triethanolamine can be used as a pH control agent for an acid-generating breaker to neutralize any acid generated during the injection and prevent the break of the fluid during the injection ([0061]). 
At the time the invention was made it would have been obvious for a person of ordinary skill in the art to include the triethanolamine of Medvedev, thus the claimed KB value,  in the method and treatment fluid of Carbajal. The rationale to do so would have been the motivation provided by the teachings of Medvedev that to do so would predictably provide pH control to neutralize any acid generated during the injection and prevent the break of the fluid during the injection ([0061]).   
Regarding claims 5 and 14, Carbajal teaches viscosifiers are optional components ([0028]), thus the embodiments wherein the fluid is free of polymeric viscosifiers.
Regarding claims 6 and 26, it is well known that  the major component of filtercake  comprises polymers and carbonate bridging agent  as evidenced by Rimassa ([0003] and [0009]).
Regarding claims 8 and 23 , Carbajal teaches  the treatment fluid may comprise Na2CO3 ([0033]).

Regarding claims 11, 25, 27 and 28 , Carbajal exemplifies brine as sodium bromide in an amount of 64 ml/80 ml ([0062]), i.e., 80 vol. %, which meets the claimed amount. 
  Regarding claims 12 and 17, Carbajal exemplifies the delayed acid breaker in an amount of 20 vol.% ([0062]), which meets the claimed amount. 
Regarding claim 21,  Carbajal exemplifies 16 hour of breakthrough time ([0067]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIQUN LI whose telephone number is (571)270-7736. The examiner can normally be reached Monday-Friday 9:00 am -4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-2721302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/AIQUN LI/Ph.D., Primary Examiner, Art Unit 1766